Citation Nr: 0105440	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  94-45 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for "jungle rot" of 
the feet.

3.  Entitlement to service connection for residuals of a 
finger injury.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for chloracne, claimed 
as the residual of Agent Orange exposure.  

6.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as the residual of Agent Orange exposure.  

7.  Entitlement to service connection for porphyria cutaneous 
tarda, claimed as the residual of Agent Orange exposure.  

8.  Entitlement to service connection for soft tissue 
sarcoma, claimed as the residual of Agent Orange exposure.  

9.  Entitlement to service connection for peripheral 
neuropathy, claimed as the residual of Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1993.  In May 1997, the case was remanded to the RO 
for further development.  The remand also included the issues 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD) and entitlement to special monthly 
pension on account of the need for regular aid and attendance 
or housebound status.  However, by rating action dated in May 
2000, service connection for PTSD was granted.  That decision 
constituted a complete grant of benefits sought on appeal, 
i.e., service connection; consequently, that issue is no 
longer before the Board.  See Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  In addition, in February 2000, the RO 
granted service connection for squamous cell carcinoma of the 
larynx, status post total laryngectomy, as presumptively due 
to Agent Orange exposure, and assigned a 100 percent rating 
from August 1993, as well as a permanent and total rating 
from September 1993.  This determination rendered the issue 
of entitlement to special monthly pension moot, because the 
monetary benefit provided by the 100 percent schedular rating 
exceeds the maximum amount payable for special monthly 
pension.  In May 2000, the RO denied entitlement to special 
monthly compensation based on the need for regular aid and 
attendance or being housebound, and an appeal from that 
determination has not been received.  Accordingly, the issues 
are as set forth on the title page of this decision.  


FINDING OF FACT

A skin rash, "jungle rot" of the feet, chloracne or other 
acneform disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, and soft tissue sarcoma have not been shown to be 
present, nor have any residuals been shown.  


CONCLUSIONS OF LAW

1.  A chronic skin rash or chronic "jungle rot" of the feet 
was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §  5107); 38 C.F.R. § 3.303 (2000).

2.  Chloracne, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, or soft tissue sarcoma was not incurred as a result of 
presumed inservice herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §  5107); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, the 
development completed in connection with the issues decided 
on the merits in this decision complied with the notice and 
duty to assist requirements contained in the new law.  In 
this regard, although the RO determined that claims were not 
well-grounded, assistance was provided to the veteran, 
including providing VA examinations and obtaining records.  
In addition, the RO weighed the evidence in its decisions, in 
essence, deciding the claims on the merits.  There is no 
potentially relevant evidence regarding these issues which 
the RO has not made all reasonable attempts to obtain.  
Accordingly, the appellant will not be prejudiced by our 
deciding the appeal as to these issues at this time on the 
merits.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

A.  Direct Service Connection Issues-
Skin Rash and "Jungle Rot" of the Feet

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Service medical records did not disclose the 
presence of a skin rash or of "jungle rot" of the feet.  
Subsequent to service, on a VA post-traumatic stress disorder 
(PTSD) examination in March 1994, the veteran related that he 
had begun having skin problems when he returned from service.  
However, on a VA general medical examination in March 1994, 
there was no evidence of any skin rash or involvement of the 
toes, and the diagnosis was history of previous jungle rot 
and skin rash, which had resolved.  Similarly, on a VA 
examination in November 1997, the examiner noted that there 
was no rash present, or other skin pathology.  The numerous 
outpatient treatment records do not show a skin condition, 
and the veteran has stated that the VA has been the only 
place he has received treatment.  Further, he has not made 
any specific contentions regarding the current presence of 
these disorders.  Consequently, in view of the absence of any 
current skin rash or "jungle rot" of the feet, the weight 
of the evidence is against the veteran's claim for service 
connection for such disorders.  Hence, since the 
preponderance of the evidence is against the claim, the 
evidence is not evenly balanced, and the benefit of the doubt 
doctrine is not for application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. §  5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Claims Based on Exposure to Agent Orange-
Chloracne, Non-Hodgkin's Lymphoma, Porphyria Cutanea Tarda, 
and Soft Tissue Sarcoma

The veteran contends that he developed chloracne, non-
Hodgkin's lymphoma, porphyria cutanea tarda, and soft tissue 
sarcoma as a result of his exposure to Agent Orange while he 
was in Vietnam.  The regulations pertaining to exposure to 
herbicides, including Agent Orange, in Vietnam stipulate the 
diseases for which service connection may be presumed to be 
due to an association with exposure to herbicide agents.  
38 C.F.R. § 3.309(e) (2000).  The specified diseases include 
chloracne or other acneform disease consistent with 
chloracne, non-Hodgkin's lymphoma, porphyria cutanea tarda, 
and soft-tissue sarcoma.  Id.  

If a veteran who served in Vietnam during the Vietnam era 
develops a disease listed as associated with herbicide 
exposure, exposure to herbicides will be presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000).  The veteran's active service from 
July 1966 to July 1970 included Vietnam service, and he has 
been granted service connection for carcinoma of the larynx, 
based on a presumption of incurrence due to Agent Orange 
exposure; accordingly his exposure to Agent Orange is 
presumed.  Id.  Nevertheless, the presumption of service 
connection only applies to chloracne if it is manifested to a 
degree of 10 percent within a year of the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii) (2000).  

Although the veteran stated, in a PTSD examination in March 
1994, that he had had skin problems beginning when he 
returned from service, none of the medical evidence of 
record, including VA examinations in March 1994 and November 
1997, as well as outpatient and inpatient treatment records 
dated from August 1993 to July 2000, show the presence of 
chloracne or other acneform disease , non-Hodgkin's lymphoma, 
porphyria cutanea tarda, or soft-tissue sarcoma.  The 
hospitalization and surgery in August 1993 was for the 
treatment of cancer of the larynx, for which the veteran is 
service-connected, and not any of those disabilities.  
Accordingly, since there is no medical evidence showing the 
presence of chloracne, non-Hodgkin's lymphoma, porphyria 
cutanea tarda, soft tissue sarcoma, or residuals of any of 
these disorders, the preponderance of the evidence is against 
the claims for service connection.  Inasmuch as the evidence 
is not evenly balanced, the benefit of the doubt doctrine is 
not for application.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §  5107); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a skin rash and "jungle rot" of the 
feet is denied.

Service connection for chloracne, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, and soft tissue sarcoma, claimed as 
the residuals of Agent Orange exposure, is denied.





REMAND

Concerning the remaining issues of service connection for 
hypertension, finger injury residuals, and peripheral 
neuropathy, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) necessitates additional 
development of those issues.  The new law revises the 
statutory duty to assist requires VA to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for benefits.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000).  
(to be codified at 38 U.S.C. § 5103A).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  Id. (to be codified at 38 U.S.C.A. 
§ 5103A(d)(1)).   

As to the claim for service connection for hypertension, 
elevated blood pressure readings were first noted during the 
veteran's hospitalization in August 1993, although it was 
noted on admission that he did not have a history of 
hypertension.  However, it is not clear that all records 
prior to August 1993 have been obtained.  In this regard, a 
request for records dated in March 1993 met with the response 
that he had failed to report for examinations scheduled in 
January and February 1993.  However, the request for records 
only went back to September 1992.  It is essential, 
particularly in light of the new law, that the record 
documents that all reasonable efforts to obtain all post-
service medical records have been made.  

Regarding the claim for service connection for finger injury 
residuals, abnormalities of the right ring finger were shown 
on examinations in March 1994 and November 1997.  However, 
the veteran has never presented any evidence, such as his own 
statement, as to how such a disability is related to service.  
Accordingly, he must be asked to provide a statement 
describing the injury to his finger, including when and where 
it occurred.  

Service medical records did not show peripheral neuropathy, 
although the veteran reported a history of cramps in the legs 
on both the enlistment and discharge examinations.  On a 
March 1994 VA neurological examination, chronic peripheral 
neuropathy of unknown etiology was diagnosed.  On a November 
1997 examination, distal sensory polyneuropathy was noted to 
be a longstanding peripheral neuropathic process.  Potential 
etiologies were noted to be either Agent Orange exposure or 
chronic alcoholism or a combination of the two.  On a VA 
examination in August 2000, peripheral neuropathy of both 
hands was diagnosed, but the examiner was unable to detect 
its origin.  

The veteran has also been diagnosed with peripheral 
neuropathy, and acute and subacute peripheral neuropathy are 
diseases which are presumptively associated with Agent Orange 
exposure.   38 C.F.R. § 3.309(e) (2000).  However, chronic 
peripheral neuropathy has not been found to be presumptively 
associated with Agent Orange exposure.  Claims based on Agent 
Orange exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b) (West 
Supp. 2000).  According to the Agent Orange Act, National 
Academy of Sciences (NAS) was selected to review and evaluate 
the available scientific evidence regarding associations 
between diseases and exposure to dioxin and other chemical 
compounds in herbicides, as an independent, nonprofit 
scientific organization, with appropriate expertise, and 
which was not part of the Federal Government.  Feb. 6, 1991, 
P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, 
Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  

The statute further provides that "[i]f the Secretary 
determines that a presumption of service connection is not 
warranted, the Secretary, not later than 60 days after making 
the determination, shall publish in the Federal Register a 
notice of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B) (West Supp. 2000).  Pursuant 
thereto, the Secretary has published notice of diseases 
determined to be not associated with exposure to herbicide 
agents on three occasions:  January 4, 1994 (59 FR 341-46), 
August 8, 1996 (61 FR 41442-49), and November 2, 1999 (64 FR 
59232-43).  

According to the Federal Register notices, NAS initially 
noted that chronic nervous system disorders (chronic 
peripheral neuropathy) can be induced by many common medical 
and environmental disorders unrelated to herbicide exposure, 
such as alcoholism, diabetes, and exposure to other toxic 
chemicals, and that while many case reports suggested that 
acute or subacute (transient) peripheral neuropathy can 
develop with exposure to dioxin, the most rigorously 
conducted studies argued against a relationship between 
dioxin or herbicides and chronic peripheral neuropathy.  In 
the most recent update, NAS stated that no new information 
had appeared to alter its previous conclusions on chronic 
persistent peripheral neuropathy, observing that where 
peripheral neuropathy is due to a toxic exposure (such as to 
herbicides), it is characterized by acute onset and 
subsequent resolution of the neuropathy after exposure to the 
toxin is terminated, and it would not be expected to appear 
for the first time many years after exposure.  Consequently, 
the Secretary has found that the credible evidence against an 
association between chronic nervous system disorders and 
herbicide exposure outweighs the credible evidence for such 
an association, and he has determined that a positive 
association does not exist.  64 FR 59232-43 at 59238-9 (Nov. 
2, 1999).  

Thus, the veteran must be afforded an examination which 
specifically addresses the question of whether he has acute, 
subacute, or chronic peripheral neuropathy.  If chronic, 
while service connection based on herbicide exposure may 
still be established with proof of actual direct causation 
(see Combee v. Brown, 3 F.3d 1039 (Fed. Cir. 1994)), such 
proof would have to be sufficient to equal the negative 
evidence provided by the scientific studies summarized in the 
Federal Register.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO must make all reasonable 
attempts to obtain all records of VA 
treatment for the period from July 1970 to 
March 1994.

2.  The veteran should be asked to provide 
a brief statement describing the injury to 
his right ring finger, to include when and 
where this injury occurred, to the best of 
his recollection.  

3.  The veteran should be afforded an 
examination by a neurologist to determine 
whether he has acute or subacute 
peripheral neuropathy, or chronic 
peripheral neuropathy.  If he has chronic 
peripheral neuropathy, the examiner should 
be asked to provide an opinion as to (1) 
the etiology of the neuropathy, and (2) 
whether the disease was of service onset.  
The claims folder, to include a copy of 
this remand, must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  All indicated tests 
or studies should be completed and the 
results reviewed by the examiner prior to 
the final opinion.  The report should 
include the complete rationale for all 
conclusions reached.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (Nov.17, 
2000), 00-92 (Dec. 13, 2000) and 01-02 
(Jan 9, 2001).  

5.  Thereafter, the RO should readjudicate 
the claim, in light of the additional 
evidence.  If the decision remains adverse 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  After 
providing an appropriate period of time 
for response, the case should be forwarded 
to the Board for submission to an 
independent medical expert.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified; nevertheless, she has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals
    


 



